DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claims 6-15 (canceled).












Examiner’s Note
The Examiner acknowledges the cancelation of claims 2-3 and the addition of new claims 16-22 in the amendments filed 12/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-15 directed to inventions non-elected without traverse.  Accordingly, claims 6-15 been cancelled.

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 8 of the remarks filed 12/27/2021, with respect to the objection to the specification as set forth in paragraph 4 of the action mailed 9/27/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the amendments to the specification and page 8 of the remarks filed 12/27/2021, with respect to the objections to the drawings as set forth in paragraphs 5-6 of the action mailed 9/27/2021, have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 8 of the remarks filed 12/27/2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 112(a) as set forth in paragraph 8 of the action mailed 9/27/2021, have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 12/27/2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 112(b) as set forth in paragraphs 10-14 of the action mailed 9/27/2021, have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5 and 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

	US 2015/0367977 A1 to Cho et al. teaches a face sheet (A) formed from, inter alia, composition films, with a fluid activatable adhesive composition disposed thereon, which said fluid comprises water (i.e. activated with the application of liquid water), wherein the face sheet (A) is adhered to a substrate (B) such as, inter alia, plastics (para 0041-0045).  The Examiner notes that the face sheet (A), by virtue of its existence, would provide a degree of insulation (i.e. insulation product), would further possess a length, width and a thickness, with opposing first 
Cho also teaches that the adhesive composition comprises a mixture of a polymeric resin (a) and an emulsion/dispersion polymer (b), and hygroscopic particulate filler for the generation of quick tack and longer term adhesion (para 0055-0059) and towards the modulation of the kinetics of the distribution of water throughout the adhesion composition to achieve the desired adhesive behavior and performance (para 0057).  Cho further teaches that said polymeric resin (a) is, inter alia, styrene-maleic anhydride resin (i.e. polystyrene-maleic anhydride (SMA)) (para 0060-0064), said hygroscopic particulate filler is, inter alia, polyvinyl alcohol (para 0080), and that the polymer resin (a) is alkali soluble (para 0061) with solvent choice for solubilizing the polymeric resin being, inter alia, aqueous solutions of diethanolamine (i.e. an alcohol amine) (para 0065).
Cho continues to teach that the styrene-maleic anhydride polymeric resin is present in a preferable amount of 30-60% by weight (para 0066), and that the hygroscopic particulate filler are present in colloidal suspensions at up to 90% of solids per volume of the liquid phase suspension, and is present at 1 to 25% weight of dry solids as a ratio of the other components in the dry film.

Cho is silent to the face sheet (A), and to the polyvinyl alcohol hygroscopic particulate filler is present in an amount of 30-60% by weight at the time that the adhesive composition is applied to the face sheet (A).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/6/2022